[Cite as State v. Sykes, 2016-Ohio-7279.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                       C.A. No.     28237

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
ALONZO SYKES                                        COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
        Appellant                                   CASE No.   CR 2003-04-1088

                                  DECISION AND JOURNAL ENTRY

Dated: October 12, 2016



        SCHAFER, Judge.

        {¶1}     Defendant-Appellant, Alonzo Sykes, appeals the judgment of the Summit County

Court of Common Pleas denying his pro se post-conviction motion. We affirm.

                                               I.

        {¶2}     On May 6, 2003, Sykes pleaded guilty to one count of possession of cocaine in

violation of R.C. 2925.11(A), a fifth-degree felony. On June 3, 2003, the trial court sentenced

Sykes to two years of community control. The trial court issued its sentencing entry on June 9,

2003. Sykes did not file a direct appeal. The trial court terminated Sykes’ community control

via entry dated December 28, 2004.

        {¶3}     On January 5, 2016, almost 13 years after sentencing and while in federal

custody, Sykes filed with the trial court a “Motion to Find Judgment Entry Void in part and a

Non-Final Appealable Order.” In his motion, Sykes contended that the June 9, 2003 sentencing

entry is both partially void and a non-final appealable order because the entry never informed
                                                 2


him of the mandatory nature of post-release control or that a violation of his post-release control

was punishable by a prison term of up to nine months. The State filed a memorandum in

opposition. The trial court denied Sykes’ motion on March 24, 2016.

       {¶4}    On April 4, 2016, Sykes again filed with the trial court a “Motion to Find

Judgment Entry Void in part and a Non-Final Appealable Order.” In this motion, however,

Sykes argues that the June 9, 2003 sentencing entry is both partially void and a non-final

appealable order because the entry failed to consider Sykes’ present and future ability to pay

fines and also failed to notify him that his failure to pay fines and court costs would result in the

imposition of community control sanctions. The State again filed a memorandum in opposition

to Sykes’ motion. The trial court denied Sykes’ motion on April 28, 2016.

       {¶5}    Sykes filed this timely appeal and raises two assignments of error for this Court’s

review. To facilitate our analysis, we elect to address both of Sykes’ assignments of error

together.

                                                 II.

                                      Assignment of Error I

       The trial court disregarded a statutory requirement, which renders the
       judgment entry void in part, and a non-final appealable order.

                                     Assignment of Error II

       The trial court erred in relying on State v. Occhipinti, 9th Dist. Lorain No.
       15CA010787, 2016-Ohio-1286, which does not apply to the trial court’s
       failure to properly inform the appellant of the requirements of R.C.
       2929.19(B)(5)[,] rendering the judgment void.

       {¶6}    In his two assignments of error, Sykes argues that the trial court erred by denying

his “Motion to Find Judgment Entry Void in part and a Non-Final Appealable Order.” We
                                                   3


decline to address the merits of Sykes’ assignments of error, however, since his arguments are

barred by res judicata.

        {¶7}    The trial court relied upon this Court’s precedent in State v. Occhipinti, 9th Dist.

Lorain No. 15CA010787, 2016-Ohio-1286, in determining that the arguments put forth in Sykes’

post-conviction motion were barred by res judicata. In Occhipinti, this Court rearticulated well-

established Ohio law stating that a criminal defendant’s challenge “to sentencing errors,

including the imposition of court costs, must be made on direct appeal.” Id. at ¶ 4, citing State v.

Fields, 9th Dist. Wayne No. 02CA0004, 2002-Ohio-5549, ¶ 6 and State v. Thompson, 2d Dist.

Montgomery No. 26364, 2015-Ohio-1984, ¶ 8-9. We also held that a sentencing error regarding

the imposition of court costs neither renders a sentence void nor makes such error exempt from

the preclusive effect of res judicata. See id. at ¶ 5.

        {¶8}    Sykes argues that Occhipinti does not control the resolution of this matter. In

support of his argument, Sykes points to the Twelfth District Court of Appeals’ decision in State

v. Collins, 12th Dist. Warren No. CA2011-08-083 (Jan. 30, 2012) (Accelerated Calendar

Judgment Entry).      However, Sykes’ reliance upon Collins is misplaced.         In that case, the

defendant pleaded guilty to trafficking in marijuana, a third-degree felony. See State v. Collins,

12th Dist. Warren No. CA2012-11-115, 2013-Ohio-3485, ¶ 2. On appeal, the defendant argued

that his sentence was contrary to law because the trial court failed to advise him, as required

under R.C. 2947.23(A)(1), that community service could be imposed on him if he failed to pay

the court costs. Id. at ¶ 3. The Twelfth District ruled that the defendant’s sole assignment of

error in his direct appeal was “well-taken and sustained to the extent the court costs imposed are

hereby vacated[,]” and that “[f]or this reason, the trial court’s judgment is reversed and this cause

is remanded for resentencing in compliance with R.C. 2947.23(A)(1).” Id. at ¶ 4.
                                                 4


       {¶9}    Thus, Collins is distinguishable from the present case since the defendant there

raised the sentencing issue in his direct appeal. As noted earlier, however, Sykes never filed a

direct appeal of his sentence.    Rather, Sykes waited nearly 13 years before filing a post-

conviction motion to partially vacate his sentence. Accordingly, “because [Sykes] could have

raised his arguments pertaining to his sentence and court costs in a direct appeal, he is now

barred from asserting these arguments under the doctrine of res judicata.” State v. Williams, 9th

Dist. Summit No. 27482, 2015-Ohio-2632, ¶ 7; State v. Massey, 5th Dist. Delaware No. 15 CAA

05 0043, 2015-Ohio-5193, ¶ 24 (holding that the trial court’s failure to notify appellant that

failure to pay mandatory court costs could result in community control sanctions is an issue that

is barred by res judicata).

       {¶10} Sykes’ assignments of error are both overruled.

                                                III.

       {¶11} With both of Sykes’ assignments of error having been overruled, the judgment of

the Summit County Court of Common Pleas is affirmed.

                                                                             Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                5


period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JULIE A. SCHAFER
                                                    FOR THE COURT



MOORE, P. J.
WHITMORE, J.
CONCUR.


APPEARANCES:

ALONZO SYKES, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.